  Case 1:20-cv-00600-MN Document 3 Filed 06/23/20 Page 1 of 2 PageID #: 240




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                              :           Chapter 11
                                    :
MELINTA THERAPEUTICS, INC., et al., :           Case No. 19-12748 (LSS)
                                    :
                      Debtors.      :           Bankruptcy BAP No. 20-09
__________________________________ :
                                    :
LIN LUO,                            :
                                    :
                      Appellant,    :
                                    :
      v                             :           C. A. No. 20-600-MN
                                    :
MELINTA THERAPEUTICS, INC,          :
                                    :
                      Appellee.     :


                                 RECOMMENDATION

             At Wilmington this 23rd day of June, 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Magistrate Judge Thynge reviewed the documents filed on this

court’s docket regarding the appeal of an Order entered on April 11, 2020 by

Bankruptcy Judge Laurie Selber Sliverstein to determine the appropriateness of

mediation in this matter. The notice of appeal was filed on April 30, 2020 and was

docketed on April 30, 2020.

             WHEREAS, as a result of the above screening process, the Order

addresses issues that are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the
  Case 1:20-cv-00600-MN Document 3 Filed 06/23/20 Page 2 of 2 PageID #: 241




expense of the process. The Order confirmed the modified amended joint Chapter 11

Plan of Reorganization of Melinta Therapeutics, Inc. and its Debtor Affiliates.

      A briefing schedule is needed for this matter to proceed through the appellate

process.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. The

parties are advised they may file objections to this Recommendation pursuant to 28

U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D. DEL. LR 72.1.



                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge Mary Pat Thynge




                                            2
